Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1- 3, 6, 7, 8, 9, 11, 15, 17- 20, 22-24, 26, 27, 29 and 36-39 are presented and represented for examination.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1- 3, 6, 7, 8, 9, 11, 15, 17- 20, 22-24, 26, 27, 29 and 36-37 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 1- 3, 6, 7, 8, 9, 11, 15, 17- 20, 22-24, 26, 27, 29 and 36-37 are directed to method/system of blocking path detection. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea.
The claim1 is directed to a process, i.e., a series of steps or acts, for providing a performance guaranty. A process is one of the statutory categories of invention. The claim1 recites the steps of identifying a service running on one or more of the plurality of hosts identifying a service running on one or more of the plurality of hosts; determining a stretch factor for a recurring load pattern for the service running on the one or more of the plurality of hosts; and storing an identifier identifying the identified service together with the determined stretch factor, wherein the stretch factor associates a first load pattern having a first time series of a first length to  a second load pattern having a second time series of a second length different from the first length similar which can be an abstract idea. The mere nominal recitation of element does not take the claim limitation out of the mental processes grouping. Thus, the claim 1 recites a mental process. Thus, the claim is directed to an abstract idea.
The claim1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. Claim 1, for example, recites storing an identifier identifying the identified service together with the determined stretch factor, wherein the stretch factor associates a first load pattern having a first time series of a first length to a second load pattern having a second time series of a second length different from the first length; determining a stretch factor for a recurring load pattern for the service running on the one or more of the plurality of hosts; wherein the stretch factor associates a first load pattern having a first time series of a first length to a second load pattern having a second time series of a second length different from the first length in which these steps of being practical perform in mind and the additional elements do not amount  significantly more than the abstract idea. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). The claim as a whole is not integrates the mental process into a practical application. The claim is not patent eligible.
Dependent claims 2- 3, 6, 7, 8, 9, 11, 15, 37 and 38 are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Claims 17 and 36 are directed to a system comprising a processor and a memory having instructions stored which, a memory. The claimed system is therefore directed to a statutory category, i.e., a machine (a combination of devices). 
The claims 17 and 36  recite receive identifying a service running on one or more of the plurality of hosts; determining a stretch factor for a recurring load pattern for the service running on the one or more of the plurality of hosts; and storing an identifier identifying the identified service together with the determined stretch factor, wherein the stretch factor associates a first load pattern having a first time series of a first length to a second load pattern having a second time series of a second length different from the first length which can be performed mentally. The mere nominal recitation of a generic central processing unit (CPU) core of the computing device does not take the claim limitation out of the mental processes grouping. Therefore, claim recites a mental process and is directed to an abstract idea.
The claims 17 and 36 are not include the additional elements limitations in addition to the abstract idea. The claim recited the additional limitations of central processing unit (CPU) core of the computing device. These generic computer components are claimed as server for enabling allocation of resources for a plurality of hosts, the server comprising a processor; and a computer program product storing instructions that, when executed by the processor, identifying a service running on one or more of the plurality of hosts; determining a stretch factor for a recurring load pattern for the service running on the one or more of the plurality of hosts; wherein the stretch factor associates a first load pattern having a first time series of a first length to a second load pattern having a second time series of a second length different from the first length. The recitation of the computer limitations amounts to mere instructions to implement the abstract idea on a computer. Taking the additional elements individually and in combination, the computer components at each step of the process perform generic computer functions. The claim does not amount to significantly more than the abstract idea itself. Accordingly, the claim is not patent eligible.
Dependent claims 18 - 20, 22-24, 26, 27 and 29 are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 36 is rejected under 35 U.S.C. 101 because they are directed to non-statutory subject matter.
Claim 36 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a computer program product comprising a computer program for enabling allocation of resources for a plurality of hosts without claiming associated computer storage medium for storing the computer program or instruction. For example, claim 36 does not defines instruction to perform the steps of “identify”, “determine”, “store” which appear to be software per se. Therefore, claim 36 is non-statutory because it recites a computer program product claim that comprises software per se embodiments.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

 Claims 39 is rejected under 35 U.S.C. 112, second paragraph as following: 
As to claim 39 is rejected 112 second because claim 39 is depended on cancel claim 28. Examiner suggests to amend claim 39 to depend on claim 38.
As claims 6 and 22, line 2, the limitation of “the same key characteristics” is lack of antecedent basis. It should amend as “a same key characteristic”.
As claims 9 and 26, line 4, the limitation of “a classifier” is lack of antecedent basis. It should amend as “the classifier”.
  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 8, 11, 17, 18, 19, 24, 36, 38 and 39 are rejected under 35 U.S.C. 103 as being unpatentable by Garvey (US 2017/0249763 A1) in view of Lazier (US 8,935,221 B1).
As to claims 1, 17 and 36, Garvey teaches a method for enabling allocation of resources for a plurality of hosts, the method being performed by a server and comprising:
identifying a service running on one or more of the plurality of hosts (A user may drag and drop microservices into an area of the GUI used to build an application, paragraph [146]; Analytic services 230 includes seasonal pattern identification logic 234 for identifying seasonal patterns, if any, that may exist within an input set of time series data. When analytic services 230 receives a request from one of clients 250a to 250n to detect and/or classify seasonal patterns for a specified time series, seasonal pattern identification logic 234 processes the corresponding set of time series data to search for seasonal patterns, paragraphs [40-48]); 
determining a stretch factor for a recurring load pattern for the service running on the one or more of the plurality of hosts (In order to characterize a class of seasonal pattern that may exist in a time series, a summary may identify one or more stretches of time that are associated with the class. As an example, a "weekly high" seasonal class may specify the days and/or hours in which recurrent weekly high patterns were detected. As another example, a "monthly low" seasonal class may identify the weeks, days, and/or hours in which recurrent monthly lows were detected. Other seasonal classes may also be included in the summary to identify and characterize seasonal patterns within a time series. The summary may be integrated programmatically into a variety of complex analytic solutions. In the context of information technology (IT), for example, the summary data may processed to perform seasonal-aware anomaly detection, maintenance planning, hardware and software consolidation, and capacity planning, paragraph [30]-[32]; analytic services 230 include a set of services that may be invoked to process time series data. Analytic services 230 may be executed by one or more of hosts 210a to 210n or by one or more separate hosts, such as a server appliance. Analytic services 230 generally comprise collection logic 232, seasonal pattern identification logic 234, seasonal pattern classification logic 236, and summary generation logic 238. Each logic unit implements a different functionality or set of functions for processing time series data, [41]); In order to characterize a class of seasonal pattern that may exist in a time series, a summary may identify one or more stretches of time that are associated with the class, paragraphs [30-32]; Certain classification functions may generate more optimal classifications for volatile sets of time series data that include large fluctuations within a seasonal period or across different seasonal periods. Other classification functions may be more optimal for classifying instances in less volatile time series data.); and
wherein the stretch factor associates a first load pattern having a first time series of a first length to a second load pattern having a second time series of a second length different from the first Length (In order to characterize a class of seasonal pattern that may exist in a time series, a summary may identify one or more stretches of time that are associated with the class. As an example, a "weekly high" seasonal class may specify the days and/or hours in which recurrent weekly high patterns were detected. As another example, a "monthly low" seasonal class may identify the weeks, days, and/or hours in which recurrent monthly lows were detected. Other seasonal classes may also be included in the summary to identify and characterize seasonal patterns within a time series, paragraphs [30-32]).

Garvey does not teach storing the identified service together with the determined stretch factor. However, Lazier teaches storing the identified service together with the determined stretch factor (a key-durable storage service (or an underlying key-durable storage system) may generate a key for each object that it stores, rather than employing a client-specified key to identify the object (or any replicas thereof) in the storage system … the key-durable storage system has the property that objects are stored with a stretch factor approaching 1.0 (i.e., no additional data) as object sizes get larger, col.3 lines 28-58; Each object stored by the key-durable storage service may be treated as an individual, independently stored object with its own key, regardless of whether any objects received from a client for storage are related to each other, col.4, lines 4-28; a service that is provided to clients via a Web service interface is a data storage service; you send that identifier back to the service and can pull back the data, col. 11, lines [41-55]; durable storage service 125 may be assigned to a particular volume 130 for storage the application of the techniques described, col. 5, lines 60-66; herein may allow a key-durable storage system to store objects on behalf of storage service clients with a stretch factor very close to 1.0 (e.g., with very few bytes of system information added to the received bytes of client data) and using relatively few computational resources without sacrificing a lot of performance, when compared to other storage models, col. 11, lines [41-55]).
It would have been obvious to one of ordinary skill in the art before effective filing dated of claimed invention to incorporate the teaching of storing the identified service together with the determined stretch factor as taught by Lazier into Garvey to allow a key-durable storage system to store objects on behalf of storage service clients with a stretch factor very few bytes of system information added to the received bytes of client data; thereby, using relatively few computational resources.

As to claims 2 and 18, Lazier teaches extracting host load data directly from the plurality of hosts, the host load data being related to the identified service (a get object API for downloading stored data objects from the data store to the client network; and a notify API for sending a notification of a lost data from the key-durable storage service to a client that includes a respective key for a data object that is no longer stored in the data store due to a loss of data in the data store, claims 14-15; a key-durable storage service (or an underlying key-durable storage system) may generate a key for each object that it stores, rather than employing a client-specified key to identify the object (or any replicas thereof) in the storage system, col.3 lines 38-58).
As to claims 8 and 24, Garvey teaches the stretch factor is determined by both comparing the identified load pattern with similar load patterns and comparing similar load patterns with the identified load pattern (the process determines based on the comparison of the correlation coefficients, whether the correlation between the different blocks of time satisfies a threshold value. The threshold may vary depending on the particular implementation and may be exposed as a user-configurable value. If the number of correlation coefficients does not satisfy the threshold, then the process continues to block 308, and the frequency domain analysis is performed. Otherwise, the process continues to block 318 to indicate that a seasonal pattern has been detected, paragraph [48]).

As to claim 19, Garvey teaches caused to:  and compare the determined load pattern with similar load patterns to define a recurring load pattern (computer systems, stored instructions, and technical steps are described for detecting and characterizing seasonal patterns within a time series. Seasonal patterns may be detected by analyzing data points collected across different seasonal periods (also referred to herein as "samples") within the time series. If the analysis detects values within a time series that recur on a seasonal basis, then a seasonal pattern is detected, paragraphs [28, 48]).
Lazier teaches determine a load pattern for the identified service from the extracted host load data (a get object API for downloading stored data objects from the data store to the client network; and a notify API for sending a notification of a lost data from the key-durable storage service to a client, claims 12-15).

As to claim 38, Garvey teaches predicting a load pattern for a service, utilizing the trained classifier (A seasonal-aware anomaly detection and training system that uses the summary data to train and evaluate anomaly detectors, accounting for seasonal highs, seasonal lows, and/or other seasonal patterns. For instance, a sudden spike in database logons may appear to be an anomalous high, but may, in actuality, be a seasonal sparse high. The anomaly detectors may be trained based on such seasonal patterns to reduce false flags when identifying and classifying anomalies, paragraphs [83-92]).

As to claim 39, Garvey teaches determining whether the service caused an observed load pattern by comprising the predicted load pattern with the observed load pattern (the process determines based on the comparison of the correlation coefficients, whether the correlation between the different blocks of time satisfies a threshold value. The threshold may vary depending on the particular implementation and may be exposed as a user-configurable value. If the number of correlation coefficients does not satisfy the threshold, then the process continues to block 308, and the frequency domain analysis is performed. Otherwise, the process continues to block 318 to indicate that a seasonal pattern has been detected, paragraph [48]).
Claims 9 and 26 are rejected under 35 U.S.C. 103 as being unpatentable by Garvey (US 2017/0249763 A1) in view of Lazier (US 8,935,221 B1) further in view of Mehta (US 2009/0024572 A1).
As to claims 9 and 26, Garvey and Lazier do not teach training a classifier with the identified service normalized with the determined stretch factor, and/or training a classifier with the identified service and with the determined stretch factor. However, Mehta teaches training a classifier with the identified service normalized with the determined stretch factor, and/or training a classifier with the identified service and with the determined stretch factor (through training on the feature vector attributes of node 303, PQR tree builder 223 develops a feature vector-based classifier function and stores it within node 303. Numerous techniques for automated training on such a set of attributes may be used. A simple example of such a classifier function which may be stored in node 303 is as follows: "if a processed database query has a stretched cost of greater than 65, then branch to leaf 309, otherwise proceed to leaf 307." Such a classifier function is implemented as rule that comprises a one-step binary tree. It is appreciated that numerous classifier functions may comprise much larger binary trees which are stored in node elements of a PQR tree, such as PQR tree 203A, paragraph [72]). 
It would have been obvious to one of ordinary skill in the art before effective filing dated of claimed invention to incorporate the teaching of training a classifier with the identified service normalized with the determined stretch factor, and/or training a classifier with the identified service and with the determined stretch factor as taught by Mehta into Garvey and Lazier to allow optimizer generates a cost based upon a costing model internal to the optimizer, so that it can choose the plan with the least amount of cost as the means for executing the query.
Claims 11 and 27 are rejected under 35 U.S.C. 103 as being unpatentable by Garvey (US 2017/0249763 A1) in view of Lazier (US 8,935,221 B1) further in view of Mehta (US 2009/0024572 A1) further in view of Szarvas (US 10/476742 B1).
As to claims 11 and 27, Garvey and Lazier and Mehta do not teach predicting a load pattern for the service, utilizing the trained classifier. However, Szarvas teaches
predicting a load pattern for the service, utilizing the trained classifier (the machine learning model classifier 218 may be trained using supervised training, which may involve training the machine learning model classifier 218 to recognize a pattern of events that may indicate that an auto scaling event may be erroneous. As one example of supervised training that may be used, the machine learning model classifier 218 may be trained to identify a pattern of events associated with a customer overriding auto scaling of a computing service resource group, col. 9, lines 16-38).
It would have been obvious to one of ordinary skill in the art before effective filing dated of claimed invention to incorporate the teaching of predicting a load pattern for the service, utilizing the trained classifier as taught by Szarvas Garvey, Lazier and Mehta to allow allowed various computing resources or computing services to be efficiently and securely shared by multiple customers.


Claims 15 and 29 are rejected under 35 U.S.C. 103 as being unpatentable by Garvey (US 2017/0249763 A1) in view of Lazier (US 8,935,221 B1) further in view of Zhu (US 20160352821 A1).
As to claims 15 and 29, Garvey teaches the allocation of resources is an allocation of virtual resources (software resource and for a group of target hardware and/or software resources, paragraph [83-92]).
Garvey does not teach the plurality of hosts are a plurality of virtual hosts. However, the plurality of hosts are a plurality of virtual hosts (virtual hosts 108-118 running on servers 120, 122, paragraphs [22]-[28]).
It would have been obvious to one of ordinary skill in the art before effective filing dated of claimed invention to incorporate the teaching of plurality of hosts are a plurality of virtual hosts as taught by Zhu into Garvey and Lazier to allocating resources for virtual hosts; thereby, decrease the waste of resources on a server.

Claims 7 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Garvey (US 2017/0249763) in view of Lazier (US 8,935,221 B1) further in view of Divakaran (US 2004/0085339 A1).
As to claims 7 and 23, Garvey and Lazier do not teach wherein the stretch factor is determined by Dynamic Time Warping (DTW). However, Divakaran teaches wherein the stretch factor is determined by Dynamic Time Warping (DTW) (Dynamic time warping (DTW) is used to " stretch" and "compress" time, within certain limits, to allow for a good alignment between similar segments of the video having different lengths of time, paragraph [476]-[48]).
It would have been obvious to one of ordinary skill in the art before effective filing dated of claimed invention to incorporate the teaching of stretch factor is determined by Dynamic Time Warping (DTW) as taught by Divakaran into to Garvey to allow the number of processing steps can be reduced to increase the efficiency.
Claims 6 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Garvey (US 2017/0249763 A1) in view of Lazier (US 8,935,221 B1) further in view of Shen (US 2004/0221322 A1).
As to claims 6 and 22, Garvey and Lazier do not teach the stretch factor associates a first load pattern having a first time series of a first length to a second load pattern having a second time series of a second length different from the first length. However, Shen teaches (In order to characterize a class of seasonal pattern that may exist in a time series, a summary may identify one or more stretches of time that are associated with the class. As an example, a "weekly high" seasonal class may specify the days and/or hours in which recurrent weekly high patterns were detected. As another example, a "monthly low" seasonal class may identify the weeks, days, and/or hours in which recurrent monthly lows were detected. Other seasonal classes may also be included in the summary to identify and characterize seasonal patterns within a time series, paragraphs [30-32]).
Garvey does not teach wherein the first time series and the second time series have the same key characteristics. However, Shen teaches wherein the first time series and the second time series have the same key characteristics (content analysis of the video content indicates that there is a long series of similar key-frames (e.g., 101a) in a video sequence (e.g., a video sequence that shows an individual standing in a single location giving a lecture before a static background), paragraph [57]).
	It would have been obvious to one of ordinary skill in the art before effective filing dated of claimed invention to incorporate the teaching of stretch factor associates a first load pattern having a first time series of a first length to a second load pattern having a second time series of a second length different from the first length as taught by Shen into to Garvey and Lazier
to allow presenting dynamic video content on devices such as mobile devices.

Claims 3, 20 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Garvey (US 2017/0249763 A1) in view of Lazier (US 8,935,221 B1) further in view of Lehtiniem (US 2018/0173400 A1).
As to claim 20, Garvey and Lazier do not teach the compare comprises calculate dominant frequencies of load patterns and the dominant frequencies are calculated by a Fast Fourier Transform (FFT). However, Lehtiniem teaches the compare comprises calculate dominant frequencies of load patterns and the dominant frequencies are calculated by a Fast Fourier Transform (FFT) (dominance change frequency indicates how frequently dominance changes and may be calculated, for example, using a periodicity analysis in which a Fast-Fourier Transform (FFT) is applied to the varying dominance 192 to determine a frequency and, optionally, amplitude, of a strongest dominance change frequency, paragraphs [380-385].
	It would have been obvious to one of ordinary skill in the art before effective filing dated of claimed invention to incorporate the teaching of calculate dominant frequencies of load patterns and the dominant frequencies are calculated by a Fast Fourier Transform (FFT) as taught by Lehtiniem into to Garvey and Lazier to allow effectively display on dominant frequencies respective media content for selection.
As to claims 3 and 37, Garvey teaches caused to:  and compare the determined load pattern with similar load patterns to define a recurring load pattern (computer systems, stored instructions, and technical steps are described for detecting and characterizing seasonal patterns within a time series. Seasonal patterns may be detected by analyzing data points collected across different seasonal periods (also referred to herein as "samples") within the time series. If the analysis detects values within a time series that recur on a seasonal basis, then a seasonal pattern is detected, paragraphs [28, 48]).
Lazier teaches determine a load pattern for the identified service from the extracted host load data (a get object API for downloading stored data objects from the data store to the client network; and a notify API for sending a notification of a lost data from the key-durable storage service to a client, claims 12-15).
Lehtiniem teaches the compare comprises calculate dominant frequencies of load patterns and the dominant frequencies are calculated by a Fast Fourier Transform (FFT) (dominance change frequency indicates how frequently dominance changes and may be calculated, for example, using a periodicity analysis in which a Fast-Fourier Transform (FFT) is applied to the varying dominance 192 to determine a frequency and, optionally, amplitude, of a strongest dominance change frequency, paragraphs [380-385].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMQUY TRUONG whose telephone number is (571)272-3773.  The examiner can normally be reached on M-F 8:30Am -5Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 571272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAMQUY TRUONG/Primary Examiner, Art Unit 2195